Case 2:15-cr-20382-VAR-MKM ECF No. 202, PageID.3385 Filed 03/19/21 Page 1 of 8




                              United States District Court
                              Eastern District of Michigan
                                   Southern Division


United States of America,

                      Plaintiff,              Case No. 15-CR-20382

         v.                                   Honorable Victoria A. Roberts
                                              Magistrate Judge Elizabeth Stafford
D-1 Paul Nicoletti,

                      Defendant.
                                   /

                 Government’s Emergency Motion for
             Revision of Briefing Schedule on Defendant’s
         Motion to Vacate under 28 U.S.C. § 2255 [ECF No. 195]

        The United States of America respectfully moves this Court to revise the

briefing schedule for Defendant’s Motion to Vacate (ECF No. 195) for the

following reasons:

   1. Defendant’s Motion to Vacate (ECF No. 195) was filed pro se on February

1, 2021, while his case was pending on direct appeal before the United States

Court of Appeals for the Sixth Circuit;

   2. On March 11, 2021, pursuant to Rule 4(b) of the Rules Governing Section

2255 Proceedings, this Court docketed a briefing schedule requiring a response

from the government to the Motion to Vacate only eight days later, by March 19,

2021;
Case 2:15-cr-20382-VAR-MKM ECF No. 202, PageID.3386 Filed 03/19/21 Page 2 of 8




   3. On March 12, 2021, the government filed a Motion to Dismiss or Defer

Consideration of Defendant’s Motion to Vacate (ECF No. 200), which is still

pending;

   4. As set forth in the government’s Motion to Dismiss or Defer Defendant’s

Motion to Vacate (ECF No. 200, PageID. 3360-3370), Defendant’s Motion to

Vacate was filed while his case was on direct appeal contrary to Sixth Circuit

precedent, and by Defendant, pro se, while he was represented by counsel,

contrary to this Court’s previous denial of Defendant’s attempts to proceed through

hybrid representation;

   5. The government has not prepared a substantive response to Defendant’s

Motion to Vacate because the case remained on direct appeal and the Motion was

therefore not properly before the Court;

   6. On March 18, 2021, the Sixth Circuit Court of Appeals filed an opinion

affirming Defendant’s conviction (ECF No. 201);

   7. Defendant’s Motion to Vacate raises, among other things, issues of

ineffective assistance of counsel by more than one of Defendant’s prior counsel

which will require investigation, potentially findings by the Court that Defendant

has waived attorney-client privilege by making such arguments, and, potentially,

an expansion of the record under Rule 7 of the Rules Governing Section 2255


                                           2
Case 2:15-cr-20382-VAR-MKM ECF No. 202, PageID.3387 Filed 03/19/21 Page 3 of 8




Proceedings, all of which would require far more than eight days to determine;

   8. The government sought but has not received concurrence in this motion

from Defendant through his counsel.

      WHEREFORE, the United States respectfully requests that the Court, should

 it deny the government’s motion to dismiss, revise the briefing schedule for this

 motion to provide that the government not be required to respond until on or

 before May17, 2021, or approximately 60 days from the date that the Court of

 Appeals affirmed Defendant’s convictions.

                                       Respectfully submitted,

                                       Saima S. Mohsin
                                       Acting United States Attorney

                                       s/Craig A. Weier
                                       Craig A. Weier (P33261)
                                       Assistant United States Attorney
                                       Eastern District of Michigan
                                       211 W. Fort St., Suite 2001
                                       Detroit, Michigan 48226
                                       313.226.9678
                                       craig.weier@usdoj.gov




                                         3
Case 2:15-cr-20382-VAR-MKM ECF No. 202, PageID.3388 Filed 03/19/21 Page 4 of 8




                              United States District Court
                              Eastern District of Michigan
                                   Southern Division

United States of America,

                      Plaintiff,               Case No. 15-CR-203
       v.                                      Honorable Victoria A. Roberts
                                               Magistrate Judge Elizabeth Stafford
D-1 Paul Nicoletti,

                      Defendant.
                                   /

       Brief in Support of Government’s Emergency Motion for
        Revision of Briefing Schedule on Defendant’s Motion
           to Vacate under 28 U.S.C. § 2255 [ECF No. 195]

Relevant Facts

      Nicoletti filed a Motion to Vacate under 28 U.S.C. § 2255 on February 1,

2021 (ECF No. 195). At that time, this case was on direct appeal, having been

orally argued just days before. (United States v. Paul Nicoletti, No. 20-1137 (6th

Cir.). He filed the motion pro se, even though he was represented by counsel in

this Court, and by two attorneys in the United States Court of Appeals. (See, ECF.

No. 200: Government’s Motion to Dismiss or Defer Defendant’s Motion to

Vacate). This Court did not order any response from the government pursuant to

Rule 4(b) of the Rules Governing Section 2255 Proceedings until March 11, 2021,

when it ordered the government to respond to the Motion to Vacate by March 19,

2021. (Docket Entry for March 11, 20021). On March 12, 2021, the government


                                           1
Case 2:15-cr-20382-VAR-MKM ECF No. 202, PageID.3389 Filed 03/19/21 Page 5 of 8




filed its Motion to Dismiss or Defer Defendant’s Motion to Vacate. (ECF No. 200:

Motion). Nicoletti has not yet responded to the government’s motion, and it

remains pending before this Court. Defendant’s Motion to Vacate is based on a

number of extra-judicial factual allegations and accuses two of his preceding four

lawyers of ineffective assistance of counsel in pretrial and trial proceedings. (Doc.

No. 195, PageID. 3310-3315). On March 18, 2021, the Court of Appeals affirmed

Defendant’s conviction. (ECF No. 201: Opinion from U.S. Court of Appeals).

Argument

      As soon as the Court requested a response from the government to

Defendant’s Motion to Vacate, it drafted and, on the next day, filed a Motion to

Dismiss the motion on two grounds. (ECF No. 200, PageID. 3360-3370). First,

Defendant’s Motion to Vacate was filed while his case was on direct appeal

contrary to Sixth Circuit precedent. (Id.). Second, the Motion was filed by the

Defendant, pro se, while he was represented by able counsel in this Court and by

two able counsel in the U.S. Court of Appeals, contrary to this Court’s previous

denial of Defendant’s attempts to proceed through hybrid representation. (Id.).

Because the Defendant’s Motion to Vacate was improperly filed, the government

did not argue the substance of the motion, but rather sought dismissal or, at the

very least, deferral of the Court’s consideration of the Motion until after the Court

of Appeals ruled on the direct appeal. (Id.).


                                          2
Case 2:15-cr-20382-VAR-MKM ECF No. 202, PageID.3390 Filed 03/19/21 Page 6 of 8




      But even if the defendant’s Motion to Vacate had been properly before the

Court, the government would have been unable to respond to it substantively in the

eight days allowed, given the extra-judicial facts it alleged and the nature of the

issues in raised, i.e., ineffective assistance of two of the defendant’s pretrial and

trial counsel. Such allegations require investigation, including interviews with the

attorneys who Defendant claims were ineffective. Such interviews, in turn, may

entail the necessity for a Court ruling on the scope and waiver of attorney/client

privilege in light of the allegations of ineffective assistance. In any event, the

government cannot adequately address the allegations and respond in a brief to the

Court eight days after the response is requested. From experience, it is not at all

unreasonable for such investigations and responses to require upwards of 60 days.

If litigation ensues over the attorney-client privilege and its parameters, even more

time may be required.

      Because Defendant’s Motion to Vacate was improperly filed and the

prevailing case law in the Sixth and other circuits is that the Court may not

consider a motion under 28 U.S.C. § 2255 while a direct appeal is pending absent

extraordinary circumstances, the government was not unreasonable in its

expectation that the motion would be dismissed without prejudice subject to

refiling after the Court of Appeals rendered its decision. This was especially true

where Defendant filed the motion pro se even though represented by counsel after


                                           3
Case 2:15-cr-20382-VAR-MKM ECF No. 202, PageID.3391 Filed 03/19/21 Page 7 of 8




having been instructed by the Court that it would not accept such hybrid

representation going forward. Moreover, the nature of Defendant’s allegations of

fact and issues raised require far more time for a thoughtful and thorough response.

Conclusion

      For the reasons stated above, the United States respectfully requests that the

Court revise its briefing schedule so as to require a response from the United States

no earlier than May 17, 2021.

                                       Respectfully submitted,

                                       Saima S. Mohsin
                                       Acing United States Attorney

                                       s/Craig A. Weier
                                       Craig A. Weier (P33261)
                                       Assistant United States Attorney
                                       Eastern District of Michigan
                                       211 W. Fort St., Suite 2001
                                       Detroit, Michigan 48226
                                       313.226.9678
                                       craig.weier@usdoj.gov

                                       s/John K. Neal
                                       John K. Neal
                                       Assistant United States Attorney
                                       Eastern District of Michigan
                                       211 W. Fort St., Suite 2001
                                       Detroit, Michigan 48226
                                       313.226.
                                       craig.weier@usdoj.gov




                                         4
Case 2:15-cr-20382-VAR-MKM ECF No. 202, PageID.3392 Filed 03/19/21 Page 8 of 8




                          CERTIFICATE OF SERVICE

      I certify that on March 19, 2021, I electronically filed the foregoing

document with the Clerk of Court using the CM/ECF system, which will send

notification of such filing to the following attorney for the defendant:

                                 Paul Stablein



                                                     s/Craig A. Weier
                                                     Craig A. Weier (P33261)
                                                     Assistant United States Attorney
                                                     Eastern District of Michigan
                                                     211 W. Fort St., Suite 2001
                                                     Detroit, Michigan 48226
                                                     313.226.9678
                                                     craig.weier@usdoj.gov




                                          5
